USCA1 Opinion

	




          NOT FOR PUBLICATION ÄÄ NOT TO BE CITED AS PRECEDENT                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUITNo. 97-1331                       UNITED STATES OF AMERICA,                               Appellee,                                  v.                         ROBERT A. SCHETTINI,                         Defendant, Appellant.                                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF MASSACHUSETTS               [Hon. Mark L. Wolf, U.S. District Judge]                                                                             Before                        Boudin, Circuit Judge,                Aldrich and Cyr, Senior Circuit Judges.                                                                                    Arthur R. Silen, with whom Roberts & Newman, P.A. was onbrief for appellant.     Jennifer Zacks, Assistant United States Attorney, withwhom Donald K. Stern, United States Attorney was on brief forappellee.                                                                                                             May 18, 1998                                                       Per Curiam.  Appellant raises six sentencing-related issues on appeal.  Following oral argument and athorough review of the entire record and the briefs ofthe parties, we affirm the district court judgment anddismiss the appeal as frivolous.          SO ORDERED.